 
 
IV 
112th CONGRESS
2d Session
H. RES. 666 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2012 
Mr. Rigell submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives that, as part of any agreement on Medicare reform, Medicare should not be changed for any citizens of the United States over the age of 55. 
 
 
Whereas since 1965, Medicare has been, and continues to be, essential for the United States’ senior citizens; 
Whereas as of 2011, over 47,000,000 citizens of the United States are Medicare beneficiaries, with 10,000 new eligible enrollees each day; 
Whereas a promise has been made by the Federal Government to provide Medicare services for senior citizens once they reach the eligibility age of 65; 
Whereas, in the absence of meaningful reform, Medicare is set to become bankrupt by 2022, according to the nonpartisan Congressional Budget Office; 
Whereas the Department of Justice estimates that $60,000,000,000 is lost each year from fraud in the Medicare program; and 
Whereas Medicare reform is currently being debated by Congress in order to save and strengthen it for future generations of United States citizens: Now, therefore, be it 
 
That the House of Representatives— 
(1)affirms its deep obligation to fulfill the promises made to senior citizens of the United States regarding access to Medicare upon retirement;  
(2)expresses its firm commitment that no changes in Medicare, including coverages and age of eligibility, be made for citizens of the United States who are over the age of 55 on the date of enactment of this resolution; and 
(3)expresses its firm commitment that any Medicare reform package should provide a detailed plan to end waste, fraud, and abuse in the Medicare program.  
 
